TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 9, 2022



                                      NO. 03-22-00107-CV


 Greg Abbott in his Official Capacity as Governor of the State of Texas; Jaime Masters in
   her Official Capacity of Commissioner of the Department of Family and Protective
   Services; and the Texas Department of Family and Protective Services, Appellants

                                                 v.

  Jane Doe, individually and as parent and next friend of Mary Doe, a minor; John Doe,
individually and as parent and next friend of Mary Doe, a minor; and Dr. Megan Mooney,
                                         Appellees




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
        DISMISSED FOR WANT OF JURISDICTION -- PER CURIAM OPINION


This is an appeal from the interlocutory order signed by the trial court on March 2, 2022. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellants shall pay all costs relating to

this appeal, both in this Court and in the court below.